DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, “forming an additional top electrode material within the cavity and over the top electrode material, wherein the additional top electrode material comprises a 
Claim 23 is rejected by virtue of its dependence of on claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Iwayama [US 2010/0200900 A1] and further in view of Yoshikawa et al. [US 2015/0263273 A1], “Yoshikawa.”

 Regarding claim 1, Wang disclose a method of forming an integrated chip (Fig. 2- 3L) comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 3, 308, ¶[0026]) over a bottom electrode layer (305); 
forming a sacrificial dielectric layer (Fig. 3D, 309) over the MTJ layers (308); 
patterning the sacrificial dielectric layer (Fig. 3E, 309) to define a cavity (310); 
forming a glue layer (Fig. 3F, 320) within the cavity and a top electrode material (311) onto an upper surface and interior sidewalls of the glue layer and within the cavity (as shown in Fig. 3F), wherein the top electrode material has outer sidewalls arranged at a first angle with respect to a bottom surface of the top electrode material (as shown in Fig. 3F, the top electrode has an angle);
removing the sacrificial dielectric layer (as shown in Fig. 3G and ¶[0041]); and 
patterning the MTJ layers according to the top electrode material and the glue layer to define an MTJ stack after removing the sacrificial dielectric layer, wherein top surfaces of the top electrode material and the glue layer are exposed to an etchant used to pattern the MTJ layers and define the MTJ stack (as shown in Fig. 3H and ¶[0043]), and wherein the MTJ stack has sidewalls arranged at a second angle with respect to a bottom surface of the MTJ stack (as shown in Fig. 3H, the MTJ stack has an angle). 

However, it is well known in the semiconductor art to use various processing steps to influence the shape of the semiconductor structures in order to obtain the desire structure. Specifically, Iwayama discloses magnetoresistive element (Fig. 11) which includes an MJT element (1) and an upper electrode structure (21).  Iwayama disclose the electrode may be various shapes such as hexagon, polygonal or spherical (¶[0073]).  Iwayama discloses using the mask (Fig. 6, 41) and etching/patterning process to form the shape of the upper electrode. Iwayama shows the upper electrode material (21) has sidewalls arranged at a first angle with respect to a bottom surface of the top electrode material, and wherein the angle is an obtuse angle (see Fig. 7,[Symbol font/0x71]a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the upper electrode by changing the angle of the patterning process as taught in Iwayama in the method of Wang such that the upper electrode material has sidewalls arranged at an obtuse angle with respect to a bottom surface of the upper electrode because a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
Wang as modified does not disclose the MTJ stack sidewalls the second angle of the MTJ stack sidewalls is an acute angle.
However, it is well known in the semiconductor art to use various processing steps to influence the shape of the semiconductor structures in order to obtain the desire structure, in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the MTJ stack sidewalls by changing the angle of the patterning process as taught in Yoshikawa in the method of Wang as modified such that the MTJ stack has sidewalls arranged at an acute angle because using an angle etching process which creates the acute angle sidewalls on the MTJ allows for the patterning of the MTJ layers without damaging the ferromagnetic layers (¶[0052] of Yoshikawa). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Iwayama [US 2010/0200900 A1] and Yoshikawa et al. [US 2015/0263273 A1], “Yoshikawa” as applied in claim 1 and further in view of Hsu et al. [US 2014/0227804 A1], “Hsu”.
Regarding claim 2, Wang as modified discloses claim 2, the combination does not explicitly disclose the etchant used to pattern the MTJ layers reduces a height of the glue layer and causes the top electrode material to protrude outward from a top of the glue layer.
However, it is well known in the semiconductor art to use various processing steps to influence the shape and size of the materials in order to obtain the desire structure, in this case the etching process. Yoshikawa discloses adjusting the ion beam etching process to remove various materials such as tunnel barrier material and ferromagnetic layers in order to form the MTJ structure. Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76, 74, 72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers is reduced due to the angle of incidence and duration of the etch process (¶0064]) resulting in the height of the electrode being greater than the height of the sidewall spacer.
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in order to etch through the MTJ stack as taught in Hsu in the method of Wang as modified such that the etchant used to pattern the MTJ layers reduces a height of the glue layer and causes the top electrode material to protrude outward from a top of the glue layer because the angle of incidence of the etching process, material property and duration of the etch effects the amount of material that is removed during patterning of the MTJ stack (¶[0064]) and 

Regarding claim 3, Wang as modified discloses claim 1, Wang further discloses wherein before patterning the MTJ layers the top surfaces of the top electrode material and the glue layer are substantially co-planar (as shown in Fig. 3G). Wang as modified does not disclose
 wherein patterning the MTJ layers causes the top surfaces of the top electrode material and the glue laver to become vertically offset.
However, it is well known in the semiconductor art to use various processing steps to influence the shape and size of the materials in order to obtain the desire structure, in this case the etching process. Yoshikawa discloses adjusting the ion beam etching process to remove various materials such as tunnel barrier material and ferromagnetic layers in order to form the MTJ structure. Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76, 74, 72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers is reduced due to the angle of incidence and duration of the etch process (¶0064]) resulting in the height of the electrode being greater than the height of the sidewall spacer.
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Iwayama [US 2010/0200900 A1] and Yoshikawa et al. [US 2015/0263273 A1], “Yoshikawa” as applied in claim 1 and further in view of Kanaya et al. [US 2013/0015541 A1], “Kanaya”.

Regarding claim 6, Wang discloses the glue layer and the electrode layer helps define the MJT stack. Wang does not explicitly discloses forming sidewall spacers along opposing outermost sidewalls of the glue layer after defining the MTJ stack, the sidewall spacers extending below a bottom surface of the glue layer. 
However, forming sidewall spacers in order to protect a semiconductor device is well-known in the semiconductor art.  Kanaya discloses a MRAM device structure in which an electrode structure (Fig. 8, UE)  along with the MTJ structure is covered with sidewalls (40). The sidewalls extend from the top of the electrode to the bottom of the MTJ (¶[0040] and ¶[0041]). The sidewalls function as a mask during processing of the lower electrode (LE).
.

Claims 8, 10, 11, 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Hsu et al. [US 2014/0227804 A1], “Hsu”.

Regarding claim 8, Wang discloses a method of forming an integrated chip (Fig. 2- 3L), comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 3, 308, ¶[0026]) over a bottom electrode layer (305);
depositing a sacrificial layer (Fig. 3D, 309) over the MTJ layers (308);  
etching the sacrificial layer (Fig. 3E, 309) to form a cavity (310) defined by sidewalls of the sacrificial layer (as shown in Fig. 3D);
depositing a glue layer (320) onto and between the sidewalls of the sacrificial layer defining the cavity (as shown in Fig. 3F);

removing the sacrificial layer (as shown in Fig. 3G); and 
patterning the MTJ layers according to the conductive material and the glue layer to define a magnetic tunnel junction (MTJ) stack (as shown in Fig. 3H and ¶[0043]).
Wang does not disclose a patterning process used to define the MTJ stack reduces a height of the glue layer and causes the conductive material to protrude outward from a top of the glue layer.
However, it is well known in the semiconductor art to use various processing steps to influence the shape and size of the materials in order to obtain the desire structure, in this case the etching process. Hsu discloses the top electrode (Fig. 14, 80) with sidewall spacers is formed over the MTJ layers (76, 74, 72). The structure (400) is then etched using the electrode structure and sidewall spacer as a mask in order to create the MTJ stack.  Materials from the top electrode (Fig. 15, 80) and the sidewall space (96) may be removed as a result of the material property and etch rate property of the sidewall spacer and electrode. The height of the sidewall spacers is reduced due to the angle of incidence and duration of the etch process (¶0064]) resulting in the height of the electrode being greater than the height of the sidewall spacer.
Absent a showing of criticality with respect to height of the sidewall spacer (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the etch rate through routine experimentation in 

Regarding claim 10, Wang as modified discloses claim 8, Wang as modified further discloses the patterning process used to define the MTJ stack causes the glue layer (Fig. 3G, 320) and the conductive material (311)(as taught in Wang Fig. 3G), which have substantially equal heights prior to the patterning process (as taught in Wang Fig. 3G), to have different heights (Wang in view of Hsu teaches the height different after the etching process (Fig. 15, 80)).

Regarding claim 11, Wang as modified discloses claim 8, Wang as modified further discloses wherein the glue layer has a first height measured from the bottom surface of the conductive material to a top surface of the glue layer, after removing the sacrificial layer, which is substantially equal to a second height of the conductive material (as taught in Fig. 3G of Wang and claim 8 above); and


Regarding claim 14, Wang as modified discloses claim 8, Wang as modified by Hsu further discloses after forming the conductive material within the cavity, a top surface of the conductive material meets a sidewall of the conductive material at an angled corner (as taught by Wang Fig. 3H and claim 8 above); and wherein after patterning of the MTJ layers according to the conductive material, the top surface of the conductive material meets the sidewall of the conductive material at a rounded corner (as taught by the modification using Hsu Fig. 14 and Fig. 15).

Regarding claim 29, Wang as modified discloses claim 8, Wang as modified further discloses the patterning of the MTJ layers comprises using an etchant to remove portions of the MTJ layers, and wherein a top surface of the glue layer is exposed to the etchant (as shown in Fig. 3G – Fig. 3H and ¶[0043].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Hsu et al. [US 2014/0227804 A1], “Hsu”  as applied in claim 8 and further in view of Iwayama [US 2010/0200900 A1]. 

Regarding claim 12, Wang as modified claim 8, Wang further discloses the conductive material has sidewalls arranged at a first angle with respect to the bottom surface of the conductive material (as shown in Fig. 3F of Wang, the top electrode has an angle). Wang as modified does not disclose the first angle is an obtuse angle.
However, it is well known in the semiconductor art to use various processing steps to influence the shape of the semiconductor structures in order to obtain the desire structure. Specifically, Iwayama discloses magnetoresistive element (Fig. 11) which includes an MJT element (1) and an upper electrode structure (21).  Iwayama disclose the electrode may be various shapes such as hexagon, polygonal or spherical (¶[0073]).  Iwayama discloses using the mask (Fig. 6, 41) and etching/patterning process to form the shape of the upper electrode. Iwayama shows the upper electrode material (21) has sidewalls arranged at a first angle with respect to a bottom surface of the top electrode material, and wherein the angle is an obtuse angle (see Fig. 7,[Symbol font/0x71]a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the conductive material by changing the angle of the patterning process as taught in Iwayama in the method of Wang such that the conductive material has sidewalls arranged at an obtuse angle with respect to a bottom surface of the MTJ layers because a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [US 2013/0171742 A1], “Wang” in view of Hsu et al. [US 2014/0227804 A1], “Hsu”  as applied in claim 8 and further in view of Kanaya [US 2013/0015541 A1].

Regarding claim 13, Wang as modified discloses claim 8, Wang does not discloses depositing a sidewall spacer layer over the conductive material; patterning the sidewall spacer layer to form a sidewall spacer surrounding the MTJ stack, wherein patterning the sidewall spacer layer exposes a top surface of the conductive material and a top surface of the bottom electrode layer; and etching the bottom electrode layer using the conductive material and the sidewall spacer as a mask, wherein the sidewall spacer layer continuously extends from the conductive material to the top surface of the bottom electrode layer after the etching of the bottom electrode layer.
However, Kanaya discloses magnetoresistive effect element (Fig. 7,MTJ) formed over a lower electrode (LE) and the upper electrode (HM/UE) is formed on the MTJ.  The sidewall spacer layer (40) is formed over the upper electrode (HM/UE) and the MTJ, and then the sidewall layer is patterned to form a sidewall spacer surrounding the MTJ stack, wherein patterning the sidewall spacer layer exposes a top surface of the upper electrode (HM/UE) and top surfaces of the bottom electrode layer (LE) (Fig. 7). Further, Kanaya discloses the bottom electrode layer is etched using the upper electrode and the sidewall spacer as a mask (Fig. 8 and ¶[0040]). The sidewall spacer layer continuously extends from the upper electrode (UE) to a top surface of the bottom electrode layer (LE) after the etching of the bottom electrode layer (Fig. 8). The sidewall film (40) effectively functions to block oxygen, hydrogen, and the like 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to form and pattern the sidewall spacer over the entire MJT structure as taught in Kanaya in the method of Wang as modified such that a sidewall spacer layer is deposited over the conductive material; the sidewall spacer layer is patterned to form a sidewall spacer surrounding the MTJ stack, wherein patterning the sidewall spacer layer exposes a top surface of the conductive material and a top surface of the bottom electrode layer; and the bottom electrode layer is etched using the conductive material and the sidewall spacer as a mask, wherein the sidewall spacer layer continuously extends from the conductive material to the top surface of the bottom electrode layer after the etching of the bottom electrode layer because such a modification would allow for the sidewall spacer to effectively function to block oxygen, hydrogen, and the like because being provided on the side surface of the upper electrode UE, the side surface of the MTJ element, and a part of the upper surface of the lower electrode LE (¶[0065] of Kanaya).  Future, it has been held that the selection of any order of performing process steps in the absence of new or unexpected results has supported a prima facie obviousness determination in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). MPEP § 2144.04.

Claim 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama [US 2010/0200900 A1] in view of Kanaya [US 2013/0015541 A1].
Regarding claim 24, Iwayama discloses method (Fig. 5 – 15) comprising: 
forming magnetic tunnel junction (MTJ) layers (Fig. 5, 11A,12A,13A) over a bottom electrode layer (20A); 
forming a sacrificial dielectric layer (Fig. 6, 41) over the MTJ layers (as shown in Fig. 6); 
patterning the sacrificial dielectric layer to form a cavity within the sacrificial dielectric layer (¶[0095]); 
forming a top electrode material (Fig. 6, 21A) within the cavity of the sacrificial dielectric layer (as shown);
performing a planarization process to remove portions of the top electrode material arranged above a topmost surface of the sacrificial dielectric layer (¶[0096] teaches planarization);
removing the sacrificial dielectric layer (as shown in Fig. 7); 
performing a removal process to remove portions of the MTJ layers according to the top electrode material to define an MTJ stack, wherein an etchant, which is used in the removal process, removes more of the top electrode material along outer edges of the top electrode material than in a central region of the top electrode material so as to give the top electrode material a sloped profile (as shown in Fig. 8 and ¶[0099]);
forming a sidewall spacer layer (Fig. 11, 27) over the bottom electrode layer (20), the MTJ stack (1), and the top electrode material (21);
performing a first removal process to remove substantially horizontal portions of the sidewall spacer layer to form sidewall spacers surrounding outer sidewalls of the MTJ stack and the top electrode material (as shown in Fig. 12); and 

However, a suitable alternative way of forming a spacer after the patterning of the MJT structure. Kanaya discloses magnetoresistive effect element (Fig. 7,MTJ) formed over a lower electrode (LE).  Sidewall film (Fig. 7, 40) is formed over the structure.  Kanaya discloses a sidewall spacer layer (Fig. 7, 40) is deposited over the bottom electrode layer (LE), the MTJ stack (MJT), and the top electrode material (HM) (¶[0060] and Fig. 7).  The material of the sidewall film (40) is anisotropically etched by the RIE, thereby leaving the sidewall film (40) only on the side surface of each MTJ element and portions of the lower electrode (LE) and upper electrode (HM) (see Fig. 7).  Next, using the sidewall film (40) and the upper electrode UE as a mask, the material of the lower electrode (Fig. 8, LE) is processed by the RIE (¶[0063]). The sidewall film (40) effectively functions to block oxygen, hydrogen, and the like because being provided on the side surface of the upper electrode UE, the side surface of the MTJ element, and a part of the upper surface of the lower electrode LE (¶[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pattern the sidewall spacer over the lower electrode as taught in Kanaya in the method of Kim such that a second removal process to remove peripheral portions of the bottom electrode layer according to the sidewall spacers layers and the top electrode material because such a modification would allow for the sidewall spacer to effectively function to block oxygen, hydrogen, and the like because being provided on the side surface of the upper electrode UE, the side surface of the MTJ element, and a part of the upper 

Regarding claim 30, Iwayama as modified discloses claim 24, Iwayama further discloses the sidewall spacers (Fig. 11, 27) have a first inner sidewall that is arranged laterally beside the top electrode material (21), wherein the sidewall spacers layers have a second inner sidewall that is arranged laterally beside the MTJ stack  (1) and below the first inner sidewall, and wherein the first inner sidewall meets the second inner sidewall at an obtuse angle (as shown in Fig. 11).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Iwayama [US 2010/0200900 A1] in view of Kanaya [US 2013/0015541 A1] as applied to claim 24 and further in view of Wang et al. [US 7,723,128 B2], “Wang’28”.

Regarding claim 28, Iwayama as modified discloses claim 28, Iwayama further discloses forming a dielectric structure (Fig. 14, 74) around and over the MTJ stack and the top electrode material (as shown in Fig. 14); and 

Iwayama as modified does not explicitly discloses that the interconnect layer extends through the dielectric structure.
However, Wang’28 discloses a suitable alternative way of forming a connection between for the top electrode.  Specifically, Wang’28 discloses forming a dielectric structure (Fig. 17, 50) around and over the MTJ stack (40) and the top electrode material (36) and forming an interconnect layer (82) that extends through the dielectric structure (50) and is arranged over and coupled to the top electrode material (as shown in Fig. 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an interconnect with the dielectric layer as taught in Wang’28 in the method of Iwayama as modified such that the interconnect layer extends through the dielectric structure because such a modification would allow for the formation of interconnect layer between the MTJ device and the metallization layer in order to electrically control the device (Col. 8, lines 45-50 of Wang’28).

Allowable Subject Matter
Claims 5, 9, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891